NO. 07-09-0216-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 28, 2009
                          ______________________________

                            In the Interest of N.J.N., A Child
                        _________________________________

                FROM THE 64th DISTRICT COURT OF HALE COUNTY;

                   NO. A35860-0801-A; HON. ED SELF, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Ignacio Navarro appeals from a final judgment terminating his parental rights to his

daughter and claims the evidence is legally insufficient to support the decision. We affirm

the order.

       The State argues that we should not review appellant’s issues because he failed to

file a statement of the points he intended to raise on appeal as required by §263.405 of the

Family Code. According to subsection (i) of that section, an appellate court may not

consider any issue that was not specifically presented to the trial court in a timely filed

statement of points on which the party intends to appeal or in a statement combined with

a motion for new trial. TEX . FAM . CODE ANN . §263.405(i) (Vernon 2008). The record

contains no statement of points either in its own document or one combined in a motion
for new trial. Neither has appellant presented a claim of ineffective assistance of counsel

or raised any constitutional issues regarding the application of §263.405(i). Thus, neither

of those matters are before us despite the absence of a statement of points. See In the

Interest of J.O.A., 283 S.W.3d 336, 339 (Tex. 2009); In the Interest of Z.J.C., No. 10-09-

0026-CV, 2009 Tex. App. LEXIS 5628 at *2 (Tex. App.–Waco July 22, 2009, no pet.).

Therefore, appellant has presented nothing for our review.

      Accordingly, the order of termination is affirmed.



                                                Brian Quinn
                                                Chief Justice




                                            2